 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN ALLEN,                                         Case No. 1:18-cv-00808-LJO-EPG (PC)
12                 Plaintiff,                             ORDER DENYING DEFENDANTS’
                                                          REQUEST FOR EXPENSES
13         v.
                                                          (ECF NO. 38)
14   DR. LOPEZ, et al.,
15                 Defendants.
16

17           Kevin Allen (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action filed pursuant to 42 U.S.C. § 1983.
19           On July 1, 2019, Plaintiff filed a motion to compel. (ECF No. 37). On July 12, 2019,
20   Defendants filed their opposition to the motion, which included a request for expenses. (ECF
21   No. 38). On September 10, 2019, the Court denied Plaintiff’s motion to compel. (ECF No.
22   43). As to Defendants’ request for expenses, the Court gave Defendants thirty days to show
23   that Plaintiff could afford to pay. (Id.).
24           On September 12, 2019, Defendants filed a response to the Court’s order, indicating
25   “that Plaintiff would be unable to pay Defendants’ expenses at this time.” (ECF No. 44, p. 1).
26           If a motion to compel is denied, the Court “must, after giving an opportunity to be
27   heard, require the movant, the attorney filing the motion, or both to pay the party or deponent
28

                                                      1
 1   who opposed the motion its reasonable expenses incurred in opposing the motion, including
 2   attorney’s fees. But the court must not order this payment if the motion was substantially
 3   justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P.
 4   37(a)(5)(B).
 5          Here, the Court finds that “other circumstances” make an award of expenses unjust.
 6   Defendants have confirmed that Plaintiff is unable to pay Defendants’ expenses. Additionally,
 7   it appears that Plaintiff, who is proceeding pro se, did not realize that the Court modified the
 8   deadlines in the Federal Rules of Civil Procedure, giving the parties forty-five days to respond
 9   to discovery requests instead of thirty. This appears to be what led Plaintiff to file his motion
10   to compel prematurely.
11          Accordingly, IT IS ORDERED that Defendants’ request for expenses is DENIED.
12
     IT IS SO ORDERED.
13

14
        Dated:      November 8, 2019                            /s/
15                                                        UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
